Upon consideration of the letter of October 22, 2013, from counsel for petitioners in No. 12-1248 on behalf of the parties, the briefing proposal set out in the letter is adopted with the exception that briefs of petitioners shall not exceed 45,000 words in aggregate. Briefs of respondents in support of petitioners shall not exceed 6,000 words each. Brief of the Solicitor General shall not exceed 15,000 words. Briefs of other respondents shall not exceed *50410,000 words each. Reply briefs shall not exceed 18,000 words in aggregate.